Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.261 Filed 02/23/21 Page 1 of 16




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                     Case No. 20-20436
                   Plaintiff,                        Honorable Robert H. Cleland
v.

GLEN MOUSSEAU

               Defendant.
_______________________________/

            DEFENDANT’S MOTION FOR VARIANCE
        AND/OR DEVIATION FROM ADVISORY GUIDELINE

      NOW COMES, Defendant, Glen Mousseau., by and through his attorney,

Victor Mansour, and for his Combined Motion for Variance and/or Departure from

Sentencing Guidelines and Sentencing Memorandum, states as follows

      1. On October 29, 2020 Glen Mousseau, in accordance with the Rule 11 Plea

         Agreement, pled guilty to Count 2 of the Information which charged

         Possession of Marijuana with Intent to Distribute under 21 U.S.C. §

         841(a)(1) and Count 4 which charged Unlawful Reentry After Removal

         under 8 U.S.C. § 1326 (a). He faces a maximum penalty of 20 years

         imprisonment. A possible maximum fine of $1,000,000 and a mandatory

         period of supervised release of at least 3 years.

      2. In accordance with the Rule 11 Plea Agreement, the parties have agreed


                                        1
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.262 Filed 02/23/21 Page 2 of 16



         that the advisory guidelines maximum offense level of 23 and can be as

         low as 19.

      3. Though not binding on this Court, the Government has recommended that

         any sentence of imprisonment be no more than the midpoint of the sentence

         guideline range inclusive of any upward departure the Court may

         determine is warranted. Should this Court conclude that the guideline

         range as computed by the parties (excluding the governments Motion for

         Upward Departure) is correct, then 52 months is the midpoint of the

         guideline ranged, i.e., approximately 4 ½ years.        See, Rule 11 Plea

         Agreement – ECF #22 at 11 – 12.

      4. The United States Probation Department disagreed with the Government

         and Defense guideline calculations and submit the advisory guideline

         range is 57 – 71 months, i.e., apprioximatley 5 ½ years for the midpoint

         offense level of 25.

      5. In accordance with the factors mandated by 18 U.S.C. § 3553(a), et seq., Mr.

         Mousseau requests that this Court deviate from the advisory guideline

         range and sentence him to a period of incarceration of 42 months, i.e., 3 ½

         years. That sentence being one that is not greater than necessary to comply

         with the purposes of that subsection. The reasons in support of that request,

         are more fully stated in the attached Brief in Support and Combined

         Sentencing Memorandum.

                                        2
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.263 Filed 02/23/21 Page 3 of 16



      6. Pursuant to LCR 7.1, this writer spoke with Mr. Jonathan Goulding,

         Assistant United States Attorney, inquiring whether the government would

         concur, who advised the government would not concur in the relief sought

         within this motion.

      WHEREFORE, Defendant, Glen Mousseau, respectfully requests this

Honorable Court grant his Motion for a Downward Departure and sentence him to

a period of incarceration of 42 months, i.e., 3 ½ years and after completion of his

prison sentence, Mr. Mousseau will be deported to his home country of Canada never

to return to the United States of America.

                                             Respectfully submitted,

                                                   s/ Victor Mansour
                                                   Victor Mansour (P71767)
                                                   Attorney for Glen Mousseau
                                                   32121 Woodward Ave., Ste PH
                                                   Royal Oak, MI 48073
                                                   (248) 579-9800
                                                   victor@mansourlawpc.com




                                        3
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.264 Filed 02/23/21 Page 4 of 16




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                      Case No. 20-20436
                    Plaintiff,                        Honorable Robert H. Cleland
v.

GLEN MOUSSEAU

               Defendant.
_______________________________/

             BRIEF IN SUPPORT OF COMBINED
     MOTION FOR VARIANCE AND/OR DEVIATION FROM
ADVISORY GUIDELINE RANGE AND SENTENCING MEMORANDUM

I.    INTRODUCTION

       There is no doubt that Glen Mousseau has had a trying life. From the time he

was a small boy, he has dealt with a series of personal hardships. His mother was

injured and not emotionally or physically present for Mr. Mousseau. His father worked

long hours and not around. Mr. Mousseau was un-supervised by his older siblings as

a small boy and into his teenage years. His childhood was robbed of him by the people

who were to take care of him. His older siblings paid people to fist fight Mr. Mousseau.

They fed Mr. Mousseau hard mind-altering drugs when only he was a small boy. He

was physically and sexually abused. This changed his path forever. It is no wonder his

struggles have led him to a life of crime. And as an adult, his struggles continued. He

was a criminal. His past poor choices led a path that brings him before this Honorable

                                         4
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.265 Filed 02/23/21 Page 5 of 16



Court.

         The Court might expect an individual with this background to be embittered and

resentful. This is far from the truth for Glen Mousseau. In a cascade of reference

letters, a series of individuals who know Mr. Mousseau best attest to his warmth,

humility, and fundamental kindness for others. Mr. Mousseau is the type of person

who will literally clothe the poor, shelter the homeless and feed the needy. He

consistently assists those less fortunate than himself, providing them with food, helping

them, and putting a roof over their heads. (Exhibit A Multiple Letters in Support of

Glen Mousseau)

         Nevertheless, Mr. Mousseau has made mistakes and poor decisions. He is deeply

ashamed for the conduct which brings him before the Court. In speaking with Mr.

Mousseau, he feels he let everyone down. Most of all, he let his family down. Mr.

Mousseau looks in the mirror every day reflecting on his decisions. He is dedicated

to improving his life and learning from his conduct. Mr. Mousseau is very conscious

of his actions. He just wants to be an upstanding citizen and shake his horrid past. The

only thing that matters to him now is to understand the past, focus on the future, and

make better choices going forward. He feels ashamed that he let his family down. Mr.

Mousseau is motivated to be back by his families side a better person. (Exhibit B

Letter to the Court from Glen Mousseau)

         Given his compelling personal history, he demonstrates high character, giving

in his everyday life, and his fulsome acceptance of responsibility, Glen Mousseau


                                          5
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.266 Filed 02/23/21 Page 6 of 16



respectfully asks the Court to impose a sentence not to exceed 3 ½ years of

incarceration (42 months) plus credit for all time incarcerated. Mr. Mousseau will be

deported to his home country at the conclusion of his prison sentence. That sentence

being one that is not greater than necessary to comply with the purposes of 18 U.S.C.

§ 3553(a), et seq. Glen Mousseau was a criminal, he humbly asks this Court to see him

for more than the criminal he was.

II.   STANDARD

      As the Court is well-aware, the Supreme Court invalidated the compulsory

use of the Federal Sentencing Guidelines, rendering them advisory. United States

v. Booker, 543 U.S. 220, 245 (2005). Indeed, it is now the mandate of the federal

courts to “impose a sentence sufficient, but not greater than necessary” to comply

with the criteria set forth in 18 U.S.C. § 3553(a). United States v. Kimbrough, 552

U.S. 85, 101 (2007).

      The Supreme Court has since confirmed that evidence providing a complete,

“up-to-date picture of [a defendant’s] ‘history and characteristics’” “is clearly

relevant to the selection of an appropriate sentence.” Pepper v. United States, 562

U.S. 476, 492 (2011). Pepper emphasized that the sentencing court must “consider

every convicted person as an individual,” and must fashion a punishment that “fit[s]

the offender and not merely the crime.” Id. at 487. District courts are therefore “free

to make [their] own reasonable application of the § 3553(a) factors, and to reject

(after due consideration) the advice of the Guidelines.” Kimbrough, 552 U.S. at 113.
                                         6
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.267 Filed 02/23/21 Page 7 of 16



In fact, § 3553(a) permits courts the freedom to impose a sentence that substantially

varies from the advisory Guidelines range “based solely on policy considerations,

including disagreements with the Guidelines.” Id. at 570. The Court does not need

“extraordinary” characteristics and history to vary from the Guidelines. United

States v. Smart, 518 F.3d 800, 808–809 (10th Cir. 2008).

III.   ARGUMENT

       A.      Glen Mousseau’s History, Characteristics, Background,
               Character, and Conduct Justify Variance and/or Deviation from
               the Sentencing Guidelines
       From a very young age, Glen Mousseau has known hardship. Unfortunately,

this hardship was from abandonment, substance, physical and sexual abuse as a child.

Around the age of 7, Mr. Mousseau first remembers his mother dissociation from

the family due to her own personal struggles. She was not a part of Mr. Mousseau life

growing up. His father worked to provide for the family which left a young Glen

Mousseau to be supervised by his older teenage siblings. His siblings failed in place

of parents and used Mr. Mousseau as their source of amusement, as their punching bag,

for sexual and comedic entertainment. As mentioned, they force fed him mind altering

illegal drugs, physically and sexually abused him, destroyed his youth before it even

started. As Mr. Mousseau grew older, he struggled mightily. His struggles were real

and led him to the streets for a life of crime.

       To state the obvious, this meant that Mr. Mousseau simply could not behave as

a typical young boy. He was thrust into a situation that left long lasting trauma whereas

                                           7
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.268 Filed 02/23/21 Page 8 of 16



an adult, he struggled to handle. A situation he struggled to handle. While all the other

children were going about living their normal lives, Mr. Mousseau was constantly

fending for himself to make it to the next day.

      Unfortunately, life did not normalize for Mr. Mousseau. As mentioned above,

his mother and father did not raise him. Supervision was minimal unless used for his

older sibling’s entertainment. Things were terrible for himself and the family. His best

was not good enough to succeed in life. The struggle was mighty on a young boy.

      Despite Mr. Mousseau’s past, he remains focused on his future. Regardless of his

various personal struggles, by all accounts, Mr. Mousseau remains an incredibly giving

and nurturing person as evidence by the cascade of letter on his behalf.

      Mr. Mousseau’s priorities are to change from the criminal he was to a person

his family can be proud of. The shame he brought to his family is motivation for a

person, who was delt an awful hand at childhood life, to forever change his future.

Mr. Mousseau was able to reflect on his past and come to terms to forgive the people

around him and put the criminal behavior behind once and for all. The time lost

away from his family has a tremendous burden on Mr. Mousseau.

      Inexorably intertwined with your Defendant’s severe personal hardships is his

age as he nears 50 years old in couple weeks. § 5H1.1 provides “[a]ge may be a

reason to depart downward in a case which the defendant is elderly and infirm and

where a form of punishment such as home confinement might be equally efficient

as and less costly than incarceration.” See, e g, United States v Morawski, 754 F 3d


                                          8
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.269 Filed 02/23/21 Page 9 of 16



440, 441 (7th Cir 2014).

       The Sentencing Commission has observed that “[r]ecidivism rates
       decline relatively consistently as age increases.” Recent analysis from
       the Bureau of Justice Statistics considering the recidivism rates of
       released prisoners in 30 states (including Michigan) from 2005 to 2010
       supported the Commission’s conclusion, finding decreased recidivism
       rates as prisoners age. These statistics suggest that past fifty years old
       there is a significantly lower rate of recidivism. Both the Guidelines and
       our Circuit’s cases explicitly acknowledge that a defendant’s age, and
       specifically old age, is a relevant consideration in sentencing. United
       States v Payton, 754 F 3d 375, 378-379 (6th Cir 2014) (citations
       omitted). See also, United States v Collington, 461 F 3d 805, 807-811
       (6th Cir 2006).


       In an age of sequestration and draconian budgetary cut-backs, the costs

associated with incarceration can be a facet of the sentencing process. See, e g,

United States v Leitch, 2013 WL 753445 (ED NY 2013); see also, United States v

Ingram, 721 F 3d 35, 43 (2d Cir 2013) (Calabresi, J, concurring). These sentiments

were       articulated     by       then       Attorney   General         Eric    Holder,

http://www.justice.gov/iso/opa/ag/speeches/2013/ag-speech-130404.html.

Particularly for individuals such as Mr. Mousseau, and aging individual, the former

Attorney     General     adroitly    questioned     the   efficacy   of     incarceration,

http://www.justice.gov/iso/ops/ag/speeches/2013-speech-130812.html.

       Glen Mousseau respectfully submits he is entitled to a two (2) level reduction

pursuant to § 3B1.2 (b) to an Offense Level of 21. His role was of a mule. He was

hired by the leaders and organizers to transport marijuana over the US/Canada

Border. In reviewing the discovery materials, Mr. Mousseau was the patsy fall guy.


                                           9
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.270 Filed 02/23/21 Page 10 of 16



What he spoke to the agents was puffed or bolstered to appear more knowledgeable

that what he really was. His knowledge was minimal and of no value to anyone. He

was thrown overboard for the leaders and organizers to make their getaway while

Mr. Mousseau almost died in the water he was thrown into.

      Utilizing a comparative analysis, Mr. Mousseau’s involvement was

substantially less than what a leader or organizer involvement would be and there is

no information that he did “shared in the profits,” thus entitling him to a minor

participant reduction, see, e g, United States v Kelly, 601 Fed Appx 802, 804 (11th

Cir 2015); United States v Salazar-Aleman, 741 F 3d 878, 880 (8th Cir 2013); United

States v Garcia, 939 F Supp 2d 1216, 1228-1230 (D NM 2013). In the commentary

section of § 3B1.2 Applicability of Adjustment part (A), discussed within this

section is the limited participation involvement. A defendant may receive an

adjustment under this guideline who performs a limited function in the criminal

activity. Mr. Mousseau’s limited function was a mule moving the marijuana or cash,

nothing more. His limited involvement was to swim the marijuana into the United

States. He was hired to do a job as a drug mule. Mr. Mousseau is substantially less

culpable than average participant. His participation was limited to transporting.

       B.     Glen Mousseau Truly Accepts Responsibility for His Crime and
              Poses No Continued Threat to the Public (§ 3553(a)(2)(B)-(C)).
      Despite these good works and perseverance, Glen Mousseau made many

mistakes and very bad decisions. With a dream of supporting his family, he hit the

streets. The only place he knew how to survive. It was a mistake. He realizes now that

                                        10
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.271 Filed 02/23/21 Page 11 of 16



he had no business in the streets. His life was in a dangerous area. Mr. Mousseau was

in over his head and the lawlessness began to seem like the norm to him. He tried to

supplement his income with criminal acts. For clarification purposes, Mr. Mousseau

armed robbery conviction was a disagreement with a cab driver over a fare and no

weapon was involved. He now can look back and reflect on the life that was and make

better choices for the life that is to come.

       Mr. Mousseau does not make excuses for his mistakes – he owns them. He

understands that his longstanding troubles are no excuse for breaking the law. He is

deeply ashamed of his conduct. Mr. Mousseau’s desperation showed a character in him

that he will have to live with until he dies. He is a federal felon, can never be expunged

from his record. Never allowed to return to the United States of America. And is

leaving a family behind because of his troubled past.

       Plainly, Glen Mousseau understands the seriousness of his actions and his

conduct. He poses minimal risk of recidivism once released and shows significant

insight into his own conduct.

       We are cognizant the Court may not construe any of the aforementioned

criteria as “extraordinary” when considering the appropriateness of a downward

departure. See, United States v McBride, 343 F 3d 470, 475-476 (6th Cir 2006).

Nonetheless, their cumulative effect is undeniable, when considering the propriety

of a variance, see, e g, United States v Webb, 403 F 3d 373, 383 (6th Cir 2005), cert

denied, 546 US 1126, 126 S Ct 1110, 163 L Ed 919 (2006).


                                           11
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.272 Filed 02/23/21 Page 12 of 16



      In his concurrence in Rita v United States, 551 US 338, 364-365, 127 S Ct

2456, 168 L Ed 2d 203 (2007), Mr Justice Stevens’ position eloquently articulates

our position.

      Matters such as age . . . mental or emotional condition, medical
      condition . . .are not ordinarily considered under the Guidelines. See
      United States Sentencing Commission, Guidelines Manual §§ 5H1.1-6,
      11 and 12 (November 2006). These are, however, matters that § 3553 (a)
      authorizes the sentencing judge to consider. See, e g, 18 USC § 3553 (a)
      (1). As such, they are factors that an appellate court must consider under
      Booker’s abuse-of-discretion standard. (Footnote omitted) (emphasis
      added).


      It is our sincere belief, premised upon the foregoing judicially approved

analysis, would afford this Court the foundation to “impose ‘a sentence sufficient,

but not greater than necessary to comply with the purposes’ of § 3553 (a) (2). United

States v Cage, 458 F 3d 537, 540 (6th Cir 2006) (quoting United States v Foreman,

436 F 3d 638, 644 n 1 (6th Cir 2006) ).” United States v Gale, 468 F 3d 929, 933

(6th Cir 2006). In our estimation, such an evaluation would be consistent with the

Supreme Court’s maxim “the punishment should fit the offender and not merely the

crime,” Pepper v United States, 562 US 476, 488, 131 S Ct 1229, 179 L Ed 2d 196

(2011), quoting Williams v New York, 337 US 241, 247, 69 S Ct 1079, 93 L Ed 1337

(1949).

      [E]ach defendant must be assessed on his or her own terms; courts are not
      machine presses and sentences are not widgets to be churned out on some
      criminal justice conveyor belt. United States v Sabillon-Umana, 772 F
      3d 1328, 1330 (10th Cir 2014).



                                       12
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.273 Filed 02/23/21 Page 13 of 16



        C.    A 3 ½ -Year Sentence Reflects the Seriousness of the Offense, to
              Promote Respect for the Law, and to provide Just Punishment for
              the Offense

       The sentence requested by Mr. Mousseau does reflect the seriousness of the offense,

 promotes respect for the law and provides just punishment. It is a 3 ½ year sentence. This

 Court is also required to impose a term of supervised release; however, Mr. Mousseau will

 be deported at the conclusion of the prison sentence to his home country of Canada. This

 adequately reflects the seriousness of the offense, promotes respect for the law and does

 provide just punishment.


        D.    A 3 ½ Year Sentence Affords Adequate Deterrence to Criminal
              Conduct

       Again, a sentence as requested by Mr. Mousseau does afford adequate deterrence to

 any criminal conduct on his behalf. He will be subjected to the jurisdiction of this Court for

 a minimum of 3 ½ years and deported from the United States of America at the conclusion

 of his prison sentence.


        E.    A 3 ½ Year Sentence Protects the Public from Further Crimes of
              the Defendant.
       Again, a sentence as described above does provide that protection. Section

3553(a)(6) requires this Court to consider “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct.” Although this subsection is primarily concerned with national

sentencing trends, “[a] district judge, … may exercise his or her discretion and

                                         13
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.274 Filed 02/23/21 Page 14 of 16



determine a defendant’s sentence in light of a co-defendant’s sentence.” United States

v. Simmons, 501 F.3d 620, 624 (6th Cir. 2007) (emphasis omitted); see also United

States v. Young, 765 F. App’x 126, 128 (6th Cir. 2019) (characterizing consideration

of a co-defendant’s sentence as possibly “the best practice”); United States v. Parker,

462 F.3d 273, 277 (3d Cir. 2006) (“[Section] 3553(a) does not require district courts to

consider sentencing disparity among co- defendants, [but] it also does not prohibit them

from doing so.”) .

      Here we do not have co-defendants to consider sentencing disparity. Even

though each defendant is different, and no two cases are the same. The drugs brought

into the United States was marijuana. But given Mr. Mousseau’s compelling personal

history, and demonstrated acceptance of responsibility, a 3 ½ -year sentence with the

BOP is sufficient to comply with the purposes of punishment.

         IV.    CONCLUSION AND RECOMMENDED SENTENCE

      Glen Mousseau has had a hard and trying life, and he has made mistakes and

poor decisions. His conduct impacted people he never wished to impact. Nonetheless,

he has done a lot of good and has a lot of good left to give. Mr. Mousseau cannot take

back his past mistakes or decisions, and he cannot rewrite his history. But he can

change his actions going forward. He therefore humbly requests that this Court Deviate

from the Advisory Guideline Range and grant a Variance to impose 3 ½ -year (42

months) prison sentence with credit for the time he has served. Mr. Mousseau would

respectfully request that his placement be at BOP facility close to Detroit, that can

                                         14
    Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.275 Filed 02/23/21 Page 15 of 16



     accommodate risk behavior treatment, trade skills programs, as well as drug treatment

     programs to use his time at BOP wisely and return to society a better individual at the

     conclusion of his imprisonment.

                                             Respectfully submitted,

                                                    MANSOUR LAW, P.C.

                                                    By: s/Victor Mansour
                                                    Victor Mansour (P71767)
                                                    Attorney for Mr. Glen Mousseau
                                                    32121 Woodward Ave., Suite PH
                                                    Royal Oak, MI 48073
                                                    (248) 579-9800
                                                    victor@mansourlawpc.com
Date: February 23, 2021




                                             15
Case 3:20-cr-20436-RHC-APP ECF No. 28, PageID.276 Filed 02/23/21 Page 16 of 16




                           CERTIFICATE OF SERVICE

      I hereby certify that on February 23, 2021, I electronically filed the foregoing

document, with the Clerk of the court using the ECF system which sent notification

of such filing to all attorneys of record.


                                         s/Victor Mansour
                                          Victor Mansour (P71767)
                                          Attorney for Mr. Glen Mousseau
                                          32121 Woodward Ave., Suite PH
                                          Royal Oak, MI 48073
                                          (248) 579-9800
                                          victor@mansourlawpc.com




                                         16
